                                          Case 5:18-cv-04284-SVK Document 52 Filed 09/17/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    SCOTT JOHNSON,                                       Case No. 18-cv-04284-SVK
                                   6                   Plaintiff,
                                                                                             ORDER LIFTING STAY AND
                                   7            v.                                           DIRECTING PARTIES TO MEET AND
                                                                                             CONFER ON BRIEFING SCHEDULE
                                   8    STARBUCKS CORPORATION,
                                                                                             Re: Dkt. No. 51
                                   9                   Defendant.

                                  10          The Court stayed this case pending resolution of appeals in two other cases: N.D. Cal.

                                  11   Case No. 3:17-cv-02454-WHA and C.D. Cal. Case No. 8:18-cv-01615-DOC-DFM. See Dkt. 46.

                                  12   In response to the Court’s Order to File Status Report, the parties filed a joint status report
Northern District of California
 United States District Court




                                  13   confirming that both appeals have been resolved. Dkt. 50, 51. Accordingly, the stay in this case is

                                  14   hereby LIFTED.

                                  15          The parties’ status report identifies a disagreement between the parties as to whether the

                                  16   Ninth Circuit’s rulings resolve the issues in this case. Dkt. 51. The Court notes that the parties

                                  17   have filed similar status reports in other cases and have been ordered to meet and confer to agree

                                  18   upon a schedule for briefing on issue preclusion. See, e.g., Johnson v. Starbucks Corp., N.D. Cal.

                                  19   Case No. 3:16-cv-06792-SK, at Dkt. 86; Johnson v. Starbucks Corp., N.D. Cal. Case No. 3:18-cv-

                                  20   1134-TSH, at Dkt. 64. Accordingly, the Court ORDERS that by September 29, 2020, the parties

                                  21   shall meet and confer by video conference to discuss a schedule for briefing on issue preclusion.

                                  22   By October 2, 2020, the parties shall file a stipulation, or if they cannot agree, separate proposals

                                  23   for a briefing schedule.

                                  24          SO ORDERED.

                                  25   Dated: September 17, 2020

                                  26

                                  27
                                                                                                      SUSAN VAN KEULEN
                                  28                                                                  United States Magistrate Judge
